People v Mena-Lopez (2016 NY Slip Op 07862)





People v Mena-Lopez


2016 NY Slip Op 07862


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Friedman, J.P., Saxe, Richter, Gische, Kapnick, JJ.


2268 4228/09 1381/12

[*1]The People of the State of New York, Respondent,
vWaldy Mena-Lopez, Defendant-Appellant.


Seymour W. James, The Legal Aid Society, New York (Joshua Norkin of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Patricia DiMango, J.), rendered July 31, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 22, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.